Title: To George Washington from Robert Carter Nicholas, 3 February 1776
From: Nicholas, Robert Carter
To: Washington, George



Dear Sir.
Virginia 3d Feby 1776

I have to acknowledge the Receipt of your very obliging favr by Capt. Matthews. Your former Letter in Answer to mine by Mr Byrd I received in due time, & took the earliest Opportunity of recommending it to our Delegates to fix upon some Method to defray the Expences incurr’d by this Country in the northern Colonies. This they tell me that they have not been

able to effect, so that I have been obliged to stretch my own Credit in England to furnish them with Bills of Excha. for their immediate Purposes. I particularly recommended to them to try at reimbursing you what you might be in Advance for Mr Byrd, but I don’t beleive they have had it in their power yet. Indeed I know they have been obliged to borrow Money towards paying for Arms &c. purchased for us at Philadelphia. These Inconveniencies, however, I hope will soon be remedied, as the Congress hath agreed to take part, at least, of our Troops on Continental Pay, wch will enable us to exchange our Money for that of the Continent. Indeed, considering our Union in other Respects, it has been Matter of Wonder to me, that our Currency should want equal Credit in other Colonies. I shall write to Colo. Harrison about Mr Byrd’s Affair & desire the favr of you to send him Mr Byrd’s Account.
I cannot but condole with you on the Loss of Genl Montgomerie & the other brave Officers & Soldiers before Quebeck. This will be Matter of great Triumph to our Enemies, but I hope of not long Continuance.
Our Sentiments on the Situation of this Country & the Measures necessary to be pursued coincide exactly; but we are much puzled how to manage those amphibious Animals we have to deal with. The different Occurrences here you, no doubt, have pretty regular Accounts of thro’ the Channel of our News Papers, as the Printers never fail publishing every Incident of the least Importance. You must have heard of the Destruction of the greater part of Norfolk by the Men of War & their infernal Crimes, & I expect that the Remains will soon be laid in Ashes.
I hope your Lady is safe & well with you. I beg my respectful Complts to her, Mr Custis & his Lady. That the Almighty may take you & yr whole Corps under his Protection & crown your Endeavours to preserve the Liberties of America with Success is the ardent Wish of, Dr Sir, Yr affte & mo. obt Servt

Ro. C. Nicholas

